Title: To James Madison from Seth Chapman, 26 September 1816
From: Chapman, Seth
To: Madison, James



Sir,
September 26, 1816

Michael Ross Esqr. Collector of the Revenue for the 21st. District of the State of Pennsylvania, having transmitted his resignation in consequence of indisposition, We take the liberty of recommending Dr. Joseph Wood of the Borough of Williamsport, Lycoming county as his Successor.
Dr. Wood, in our opinion certainly possesses the requisite qualifications to discharge the duties of Collector with justice and fidelity to all, with satisfaction to the people and honor to himself.
Dr. Wood’s political sentiments & conduct are those of a sincere and active Democratic republican.  Sir, We are with great respect your Excellency’s Obt. Servts.

Seth Chapman
Wm: Wilson
Jas. McMury
Isaac Smith
Saml. McKean
Jos. J. Wallis
Michl. Ross

